DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12/27/2018. It is noted, however, that applicant has not filed a certified copy of the 201841049377 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Bradley et al (US 2019/0056483). 
For claim 1, Bradley et al teach a method of testing a Light Detection and Ranging (LiDAR) sensor, the method comprising: 
triggering, by a testing device, a LiDAR sensor to radiate a plurality of LiDAR rays (e.g. abstract and figure 1B); 
determining, by the testing device, at least one intersection point at each of a plurality of bars upon intersection of at least one LiDAR ray from the plurality of LiDAR rays with each of the plurality of bars, wherein each of the plurality of bars is positioned at a predetermined distance from the LiDAR sensor (e.g. paragraph 43: “the fiducial targets 145 can comprise specialized markers for calibrating the LIDAR module 132. In some implementations, the fiducial targets 145 can each comprise a number of distinct patterns (e.g., a checkerboard pattern) to provide the LIDAR systems and camera systems with a data acquisition environment in order to run a calibration operation that can fuse the acquired data for each sensor.”, paragraph 22: “within fifteen meters”); 
computing, by the testing device, at least one operational parameter for the LiDAR sensor based on the intersection points (e.g. figure 6: step 610 “Determine Range Measurements to Fiducial Target Features”); and 
determining, by the testing device, one or more test results based on the one or more operational parameters (e.g. figure 6: step 620: “Generate A set of Calibration Transforms to Calibrate The Intrinsic Parameters of LiDAR Modules Based on Differences”).
Claim 11 is rejected for the same reasons as discussed in claim 1 above, wherein figure 1A, and paragraph 40 of Bradley et al teach a “On-board CPUs”) corresponds to the claimed processor.
Claim 18 is rejected for the same reasons as discussed in claim 1 above. 
For claim 3, Bradley et al teach the LiDAR sensor and the plurality of bars are mounted on a vehicle's rooftop, and wherein the LiDAR sensor is configured to assist in navigation of the vehicle (e.g. figure 1A, Lidar Module 132). 


Allowable Subject Matter
Claims 2, 4-10, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484